DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                    SOMERSET ACADEMY, INC.,
                   a Florida Not for Profit Company,
                              Appellant,

                                   v.

                        ANGELINA JADULAL,
                             Appellee.

                             No. 4D21-203

                             [June 30, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward    County;  Terri-Ann   Miller,  Judge;   L.T.  Case    Nos.
062016CC003458AXXXSO and 062019AP004716AXCCCE.

  Charles Gibson of Gibson Law Offices, Miami, for appellant.

  Frank Wolland of Keystone Law Firm, P.A., North Miami, for appellee.

PER CURIAM.

  Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d
1150 (Fla. 1979).

WARNER, KUNTZ and ARTAU, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.